El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
El presente es un recurso gubernativo contra nota del Registrador de la Propiedad de Guayama negándose a ins-cribir cierta escritura de venta judicial de crédito hipote-cario.
Del expediente aparece que el 19 de enero de 1915 com-parecieron ante el Notario Salvador Picornell, el marshal de la Corte Municipal de Río Piedras, Luis G-. Yila Mayo, y Félix Dumas, y el primero, en nombre de Pedro Yirella Uribe, vendió al segundo un plazo de cierto crédito hipote-cario inscrito en el Registro de la Propiedad de Guayama, -cuyo plazo se había embargado como de la propiedad del -dicho Yirella Uribe en dos pleitos que contra él siguiera Félix Dumas en la Corte Municipal de Río Piedras.No -consta la fecha dél embargo, consignándose en la escritura *292que fué anotado en el Registro. Las sentencias en cuya eje-cución se llevó a efecto la venta, se dictaron el 16 de octu-bre de 1914.
Presentada la escritura de venta judicial para su inscrip-ción en el registro, el registrador se negó a ello por medio de la siguiente'nota, que es la recurrida:
“Denegada la inscripción del documento que precede, por apa-recer satisfecho y cancelado el plazo vendido, por escritura de carta de pago otorgada en Guayama ante el Notario D. Miguel Zavaleta el primero de junio de mil novecientos once, habiéndose hecho esa cancelación en este registro el día 6 .de octubre de 1914, por nota al margen de la inscripción séptima de la finca No. 395 al folio 34' vuelto del tomo 9'de Arroyo. Guayama, febrero tres' de mil nove-cientos quince. El Registrador. Félix Cuchí Arnau.”
El 10 de marzo de 1915 Félix Dumas, por medio de su abo-gado presentó los documentos en la Secretaría de esta Corte Suprema, manifestando no estar conforme con la nota que se lia transcrito y prometiendo alegar luego las razones en que basaba su no conformidad. El 20 de marzo se concedió al recurrente a su instancia una prórrog-a de diez días para presentar su alegato. Venció dicho término y nada adujo el recurrente.
T en verdad que a juzgar por la escritura y por la nota, ninguna razón derecha podía oponer el recurrente a la nega-tiva del registrador, porque si el crédito en cuestión estaba ya cancelado por escritura de carta de pago y por consi-guiente no tenía existencia legal en el registro ¿cómo iba. a inscribirse un documento por virtud del. que se transfería su propiedad?
Podría levantar alguna duda la circunstancia de consig-narse en .la escritura que los embargos se habían anotado en el registro, circunstancia que parece implicar la existen-cia del crédito cuando se anotaran los embargos. Pero si se examina la escritura, se verá que en ella misma se consigna. *293lo que sigue: “Este crédito fue constituido para ser satis-fecho en cuatro plazos, de los cuales los dos últimos han sido cancelados, quedando por tanto vigentes los dos primeros sobre los cuales se trabó el embargo, ’ ’ y nos parece ilógico que se solventaran los últimos plazos del crédito y quedaran pendientes los primeros. Además, si bien la cancelación se hizo el 6 de octubre de, 1914, fecha anterior a las sentencias pero posterior tal vez a la anotación de los embargos, es lo cierto que constaba en “escritura de carta de pago otorgada en G-uayama ante el Notario Don Miguel Zavaleta el primero de junio de mil novecientos once,” fecha que podría lógica-mente asegurarse que es anterior a la anotación de los em-bargos.
Por último diremos que no estamos obligados a proce-der por conjeturas. Es al recurrente al que corresponde plantear el debate sobre bases ciertas y' claras. El no lo ha hecho así y queda totalmente en pié la afirmación consig-nada por el registrador en su nota, esto es, la de que cuando se presentó para su inscripción en el registro la escritura de que se trata, el plazo del crédito hipotecario que apare-cía vendiéndose en la misma, estaba ya cancelado, y si el plazo del crédito hipotecario vendido estaba ya cancelado, el regis-trador no podía hacer otra cosa que negarse a inscribir la escritura.
Debe declararse no haber lugar al recurso y confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.